DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 9, the prior art either alone or in combination fails to disclose, teach or suggest an agricultural mowing device comprising: a tongue; a trail frame rotatably connected to the tongue; a cutter bar configured for cutting the crop material in the 10field position; a first trail-frame wheel and a second trail-frame wheel each being rotatably connected to the trail frame and configured for supporting the trail frame in the field position; and a transport system, comprising: a transport frame rotatably connected to the tongue and rotatable relative to the 15tongue about a frame axis of rotation; and a first transport wheel and a second transport wheel each being rotatably connected to the transport frame and configured for supporting the tongue in the transport position, the first transport wheel and the second transport wheel each being rotatable about a respective wheel axis of rotation, and each respective wheel axis of rotation is not parallel to the 20frame axis of rotation.
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a method for operating an agricultural mowing assembly, comprising: providing an agricultural mowing device being configurable in a field position for cutting a crop material in a field and a transport position for transporting the agricultural mowing 25device; positioning the agricultural mowing device in the transport position by: rotating the transport frame from a retracted stowed position to an extended support position wherein the first transport wheel and the second transport wheel support the trail 10frame; and rotating the trail frame about the axis of rotation such that trail frame is substantially aligned with the tongue for reducing an overall width of the agricultural mowing device; and positioning the agricultural mowing device in the field position by:  15rotating the trail frame about the axis of rotation such that the trail frame is substantially perpendicular to tongue for increasing the overall width of the agricultural mowing device; and rotating the transport frame from the extended support position to the retracted stowed position wherein the transport frame is located above the trail frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        July 2, 2022